DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 5/10/2022 corresponding to the Election of claims 10, 12-14 in a telephone conversation with Carl J. Pellegrini (Reg No 40,766) on 5/9/22; during the conversation besides the election of above claims it was indicated that applicant considers adding a system claim corresponding to claim 10. Therefore, Claims 10, 12-14 and 28 are effectively drawn to one group are now elected, and have been considered below.



Election/Restrictions
During a telephone conversation with Carl J. Pellegrini (Reg No 40,766) on 5/9/22 a provisional election was made without traverse to prosecute the invention of group II, claims 10, 12-14 [and newly added claim 28].  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-4, 6, 8,9 group I; and claims 16-17, 19-24, 26 group III; are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10,12-14 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the response message" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. [claims 12-14 are rejected for their dependencies]
Claim 28 recites the limitation "the response message" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claims 10,13,14 28 are objected to because of the following informalities:  claim 10 recites in line 17 “the intended V2X terminal”; 
However, in line 7 “one or more intended second V2X terminals” is recited, and 
in line 10 “an intended second V2X terminal” is recited; 
Thus for the consistency, in line 17 the language needs be changed to “the intended second V2X terminal”.
Claim 10 line 18, change “at the second V2X terminal, upon the detection of the indication channel” language to: “at the intended second V2X terminal, upon the detection of the indication sub-channel”.
Claim 10 line 20, change “granted channel” to: “granted sub-channel” for consistency of claim language.
Claim 10 line 21, change “the second V2X terminal” language to: “the intended second V2X terminal”.
Claim 10 line 23, change “use channel reservation” to: “use sub-channel reservation”.
Claim 13 lines 1-2, change “the first V2X-vehicle” to: “the first V2X terminal”.
Claim 13 line 4, change “the intended V2X terminal” to: “the intended second V2X terminal”.
Claim 14 line 2, change “the second V2X-vehicle” to: “the intended second V2X terminal”.
Claim 14 line 3, change “the V2X terminal” to: “the intended second V2X terminal”.
Claim 28 line 18, “the intended V2X terminal”; needs be changed to “the intended second V2X terminal” for consistency of claim language.
Claim 28 line 19, change “wherein the second V2X terminal, upon the detection of the indication channel” language to: “wherein the intended second V2X terminal, upon the detection of the indication sub-channel”.
Claim 28 line 21, change “granted channel” to: “granted sub-channel” for consistency of claim language.
Claim 28 line 22, change “the second V2X terminal” language to: “the intended second V2X terminal”.
Claim 28 line 24, change “use channel reservation” to: “use sub-channel reservation”.
 Appropriate correction is required.



Allowable Subject Matter
Claims 10, 12-14 and 28 are rejected/objected as described above, but would be allowable if rewritten to overcome rejections and objections as set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references considered related, 
Khoryaev et al. (US 2022/0039080) discloses selecting resources for sidelink V2X communication; 
Lee et al. (US 2021/0219187) discloses system and method for performing resource reservation in NR V2X communication; 
Zeng et al. (US 2021/0212023) discloses system and method where the header vehicle devices allocates reserved time-frequency resources;
Basu Mallick et al. (US 2019/0182639) discloses system and method for improved mechanism for QoS implementation in vehicular communication;
None of the prior art of record discloses a system and method for channel reservation for reverse transmission comprising a first V2X terminal and one or more second V2X terminals, wherein the first V2X terminal and the one or more second V2X terminals perform reverse transmission and the first V2X terminal and the one or more second V2X terminals are in proximity realizing closed-loop communication in exchanging data, wherein the first V2X terminal determines a number of sub-channels and a number of consecutive forward transmissions for successful conveying a message to one or more intended second V2X terminals, wherein the first V2X terminal, further determines a number of consecutive reverse transmissions for an intended second V2X terminal to successful convey a response message intended to the first V2X terminal, wherein the first V2X terminal performs sub-channels selection and reservation of selected sub-channels for the number of determined consecutive forward transmissions and consecutive reverse transmission wherein the first V2X terminal, on a current transmission, indicates whether the next transmission on the selected sub-channel(s) is reserved for its forward transmission or for reverse transmissions from the intended second V2X terminal, wherein the intended second V2X terminal, upon the detection of the indication sub-channel reservation from the first V2X terminal in the last reception, performs transmission according to granted sub-channel reservation information, and wherein the intended second V2X terminal, on the current transmission using sub- channel(s) granted by the first V2X terminal, indicates the number of remaining transmissions that use sub-channel reservation by the first V2X terminal.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631